EXHIBIT 10.2
 
 
THIS INSTRUMENT PREPARED BY:
MURAI WALD BIONDO MORENO & PEGG PA
1200 Ponce de Leon Blvd
Coral Gables, FL 33134


AMENDED AND RESTATED
MORTGAGE AND SECURITY AGREEMENT


THIS IS A BALLOON MORTGAGE AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL
BALANCE DUE UPON MATURITY IS $6,100,000 MAY 9, 2017, TOGETHER WITH ACCRUED AND
CAPITALIZED INTEREST, IF ANY, AND ALL ADVANCEMENTS MADE BY THE MORTGAGEE UNDER
THE TERMS OF THIS MORTGAGE.


THIS MORTGAGE AND SECURITY AGREEMENT (herein “Mortgage”) made this 31st  day of
March, 2014, by and between PANACHE DISTILLERY, LLC, a Florida Limited Liability
Company (hereinafter referred to as “Mortgagor”) with an address for purposes
hereof at 150 Fifth Avenue 3rd Floor, New York, NY  10011, and CONSILIUM
CORPORATE RECOVERY MASTER FUND, LTD., a company, organized under the laws of the
Cayman Islands (hereinafter referred to as “Mortgagee”), with an address for
purposes hereof at 3101 N. Federal Highway, Suite 502, Fort Lauderdale, FL
33306.   This Amended and Restated Mortgage and Security Agreement shall
supersede and replace that certain Mortgage and Security Agreement, dated as of
May 9, 2013 by and between the Company and Mortgagee.


WITNESSETH:


In consideration of the indebtedness hereinafter referred to, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor does hereby mortgage, grant, bargain, sell, assign
and convey unto the Mortgagee, with the power of sale and right of entry and
possession, all of the Mortgagor’s estate, right, title and interest in, to and
under, and grants to the Mortgagee a security interest in, all of the following
described property (hereinafter referred to collectively as the “Mortgaged
Property”) now owned or held or hereafter acquired by the Mortgagor:


(i)   All of the land (herein the “Land”) located in Pasco County, State of
Florida, more particularly described in Exhibit “A” annexed hereto and
incorporated herein by this reference, including all of the rights, privileges
and appurtenances thereunto belonging, and all of the state, right, title and
interest of the Mortgagor therein or thereto, either in law or in equity, now or
hereafter acquired, and in and to all streets, roads and public places, opened
or proposed, in front of or adjoining the said Land, and all easements and
rights-of-way, public or private, now or hereafter used in connection with the
Land (collectively the “Realty”);


(ii)  All buildings, structures and improvements of every nature whatsoever now
or hereafter situated on the Land.  All fixtures, machinery, appliances,
equipment, furniture, and personal property of every nature whatsoever now or
hereafter owned by Mortgagor and located in or on, or attached to, or used or
intended to be used in connection with or with the operation of, the Realty,
buildings, structures or other improvements, or in connection with any
construction being conducted or which may be conducted thereon, and owned by
Mortgagor, including all extensions, additions, improvements, betterments,
renewals, substitutions, and replacements to any of the foregoing and all of the
right, title and interest of Mortgagor in and to any such personal property of
fixtures together with the benefit of any deposits or payments now or hereafter
made on such personal property or fixtures by Mortgagor or on its behalf (the
“Improvements”);
________________
NOTE TO TAX EXAMINER: Documentary Stamps in the amount of $21,350 are due in
connection with this Mortgage; however, on or about January 9, 2013 documentary
stamps in the amount of $7,350 were paid directly to the Department of Revenue
in connection with the $2,100,000 Note dated December 21, 2012 and on or about
May 29, 2013 documentary stamps in the amount of $2,450 were paid directly to
the Department of Revenue in connection with the $4,000,000 Note dated May 9,
2013.  Accordingly, the additional Documentary Stamps due hereunder in the
amount of $11,550 are attached hereto.  Intangible Taxes in the amount of
$12,200 are attached hereto.
 
 
1

--------------------------------------------------------------------------------

 


(iii) All leases and other agreements, including, without limitation, insurance
contracts pertaining to the ownership, occupancy, use, possession or enjoyment
of all or any part of the Mortgaged Property, now or hereafter entered into, and
any modification, renewal or extension thereof, and all guarantees of the
lessees’, tenants’ or occupants’ obligations thereunder, including, without
limitation, deposits of cash or securities (collectively the “Leases”), and all
of the rents, royalties, issues, profits, revenue, income, unearned insurance
premiums and other benefits hereafter accruing under any Lease or otherwise
arising from the ownership, occupancy, use, possession or enjoyment of all or
any part of the Mortgaged Property (collectively the “Rents and Profits”);


(iv) All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims, including, without limitation,
proceeds of insurance and condemnation awards; and


(v)  All of Mortgagor’s rights further to encumber said Property for debt.


TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, forever, for the purpose of securing unto the Mortgagee:


(a)  The payment of the principal sum of (i) TWO MILLION ONE HUNDRED THOUSANE
DOLLARS ($2,100,000.00) and interest thereon, as provided in a certain
promissory note made by PANACHE BEVERAGE INC (“Maker”) to Mortgagee dated as of
December 21, 2012 and (ii) FOUR MILLION DOLLARS ($4,000,000.00) and interest
thereon, as provided in a certain promissory note made by Maker to the Mortgagee
dated May 9, 2015, and any modification, renewal or extension thereof; and the
payment of the principal sum, with interest thereon, of any Future Advances made
to Mortgagor or any Maker by Mortgagee pursuant to the provisions of Paragraph
27 hereof;


(b)  The performance and observance of, and compliance with, each and every
obligation, covenant, warranty, agreement, term, provision and condition
contained in the Note and this Mortgage and in all other documents executed
and/or delivered by the Mortgagor and/or others to the Mortgagee having
reference to or arising in connection with the Note or this Mortgage, including
any Loan Agreement between Mortgagor and Mortgagee; and


(c)   The payment of all other sums incurred or advanced by the Mortgagee or
otherwise becoming due and payable under the provisions of the Note, this
Mortgage or any Loan Document (as hereafter defined), and interest thereon.


THIS IS A SECOND MORTGAGE GIVEN TO SECURE ANY PRESENT AND FUTURE OBLIGATIONS OF
PANACHE BEVERAGE, INC UNDER PROMISSORY NOTES IN THE AMOUNTS OF $2,100,000 DATED
AS OF DECEMBER 21, 2012 AND $4,000,000 NOTE DATED MAY 9, 2013. ANY DEFAULT UNDER
THE FIRST MORTGAGE IN FAVOR OF DOUGLAS JOINT VENTURE AND V-3 JOINT VENTURE, LLC
(THE “FIRST MORTGAGE”) SHALL CONSITUTE A DEFAULT HEREUNDER. IN ADDITION ANY
DEFUALT UNDER THAT CERTAIN AMENDED AND RESTATED LOAN AGREEMENT OF EVEN DATE
SHALL CONSITUTE A DEFAULT HEREUNDER.
 
 
2

--------------------------------------------------------------------------------

 
 
Mortgagor further covenants and agrees with Mortgagee as follows:


1.   Wherever used in this Mortgage, unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, the word
“Mortgagor” shall mean “Mortgagor and/or any subsequent owner or owners of the
Mortgaged Property”; the word “Mortgagee” shall mean “Mortgagee or any
subsequent holder or holders of this Mortgage”; the word “Note” shall mean “note
or notes of even date herewith secured by this Mortgage, and any additional
notes hereafter to be issued secured by this Mortgage pursuant to the future
advance provisions hereof and any renewal or modification of any of the
foregoing”; the word “Maker” shall mean the Maker named above and any other
maker of any Note secured hereby;  the word “Obligor”  shall mean the Maker if
other than Mortgagor, any guarantor of indebtedness secured hereby and any other
person directly or indirectly liable to Mortgagee for any indebtedness secured
hereby; the word “person” shall mean “an individual, corporation, partnership or
unincorporated association, joint stock corporation and joint venture”; the word
“Loan Documents” shall mean the Note, this Mortgage, , and all other documents
executed and/or delivered by the Mortgagor, the Maker, any Obligor or any other
person to the Mortgagee having reference to or arising in connection with the
Note or this Mortgage; and pronouns of any gender shall include the other
genders, and either the singular or plural shall include the other.  If the
Mortgagor consists of more than one person, the obligations and liabilities of
each such person hereunder shall be joint and several.


2.   Mortgagor covenants and warrants that Mortgagor is seized of an
indefeasible estate in fee simple in the Mortgaged Property, has good and
absolute title to all existing personal property hereby mortgaged or made
subject to the security interest hereby created and has good right, full power
and lawful authority to convey, mortgage and encumber the same as provided
herein; that the Mortgaged Property is and shall be kept free and clear of all
liens, security interests, charges and encumbrances whatsoever, except for the
lien for property taxes not yet due and payable and those encumbrances, if any,
described in a schedule of exceptions to coverage in any title policy insuring
Mortgagee’s interest in the Mortgaged Property, and of the First Mortgage
already held on the Property.  Mortgagor fully warrants the title to the
Mortgaged Property and every part thereof, and will forever defend the same
against the claims of all persons whomsoever.


3.   Mortgagor shall perform, observe and comply with all provisions hereof, of
the Note and of all Loan Documents, and will promptly pay to Mortgagee the
principal with interest thereon and all other sums required to be paid by
Mortgagor under the Note and pursuant to the provisions of this Mortgage and of
all Loan Documents when payment shall become due, all without deduction or
credit for taxes or other similar charges paid or payable by Mortgagor.


4.   Mortgagor shall pay promptly, when and as due, and shall promptly deliver
to Mortgagee receipts for the payment of, all taxes, assessments, rates, dues,
charges, fees, levies, fines, impositions, liens for unpaid withholding taxes,
liabilities, obligations and encumbrances of every kind whatsoever now or
hereafter imposed, levied or assessed upon or against the Mortgaged Property or
any part thereof, or upon or against this Mortgage or the indebtedness or other
sums secured hereby, or upon or against the interest of Mortgagee in the
Mortgaged Property, as well as all income taxes, assessments and other
governmental charges levied and imposed by the United States of America or any
state, county, municipality, or other taxing authority upon or against Mortgagor
or in respect of the Mortgaged Property or any part thereof, and any charge
which, if unpaid, would become a lien or charge upon the Mortgaged Property
prior to or equal to the lien of this Mortgage before they become delinquent and
before any interest attaches or any penalty is incurred.  If at any time the
State of Florida shall determine that documentary stamps be affixed to the Note
or hereto, or that intangible taxes should thereafter be affixed or paid, the
Mortgagor shall pay for the same, together with any interest or penalties
imposed in connection with such determination, and the amount of money needed to
pay for such stamps or taxes and penalties shall, until such stamps are
purchased and affixed and such taxes and penalties paid by Mortgagor, be a
portion of the indebtedness secured by this Mortgage and bear interest from the
date of such determination at the Default Rate (defined in Paragraph 35 hereof).
 
 
3

--------------------------------------------------------------------------------

 


5.   Mortgagor shall at its sole expense obtain for, deliver to and maintain for
the benefit of Mortgagee, during the life of this Mortgage, insurance policies
in such amount as Mortgagee may require, but in no case for greater than the
amount of the Note, insuring the Mortgaged Property against fire, extended
coverage, flood (if the Mortgaged Property is or will be located in a flood
hazard zone) and such other insurable hazards, casualties and contingencies as
Mortgagee may require, and shall pay promptly, when due, any premiums on such
insurance policies and on any renewals thereof.  The form of such policies and
the companies issuing them shall be subject to the Mortgagee’s approval.  All
such policies and renewals thereof shall be held by Mortgagee, shall contain a
non-contributory mortgagee endorsement making losses payable to Mortgagee and,
during construction, shall be in non-reporting builder’s risk form so far as
such policies relate to the Improvements.  The coverage under such policies
shall be limited to the Improvements now or hereafter located on the Mortgaged
Property.  At lease fifteen (15) days prior to the expiration date of all
policies, renewals thereof satisfactory to Mortgagee shall be delivered to
Mortgagee.  Mortgagor shall deliver to Mortgagee receipts evidencing the payment
of all premiums on such insurance policies and renewals.  Delivery of the
insurance policies and renewals, thereof shall constitute an assignment to
Mortgagee, as further security, of all unearned premiums.  In the event of loss,
Mortgagor will give immediate written notice to Mortgagee and Mortgagee may make
proof of loss if not made promptly by Mortgagor.  In the event of the
foreclosure of this Mortgage or any other transfer of title to the Mortgaged
Property in extinguishment of the indebtedness and other sums secured hereby,
all right, title and interest of Mortgagor in and to all insurance policies and
renewals thereof then in force shall pass to the purchaser or grantee.
 
Mortgagor shall at its sole expense obtain for, deliver to and maintain for the
benefit of Mortgagee, during the life of this Mortgage, liability insurance
policies relating to the Mortgaged Property, in such amounts, up to the amount
of the Note, with such companies and in such form as may be required by
Mortgagee.  Mortgagee may require such policies to contain an endorsement, in
form satisfactory to Mortgagee, naming Mortgagee as an additional insured
thereunder.  Mortgagor shall pay promptly, when due, any premiums on such
insurance policies and renewals thereof.


6.   INTENTIONALLY OMITTED


7.   Notwithstanding any taking by eminent domain, alteration of the grade of
any street or other injury to or decrease in value of the Mortgaged Property by
any public or quasi-public authority or corporation, the Mortgagor shall
continue to make the regular payments of principal and/or interest as required
by the Note and any other evidence of indebtedness secured hereby until the loan
secured hereby is paid in full.  Such award or payment may, at the option of the
Mortgagee, be retained and applied by the Mortgagee toward payment of the moneys
secured by this Mortgage, or be paid over wholly or in part to the Mortgagor for
the purpose of altering, restoring or rebuilding any part of the Mortgaged
Property which may have been altered, damaged or destroyed as a result of any
such taking, alteration of grade, or other injury to the Mortgaged Property, or
for any other purpose or object satisfactory to the Mortgagee.  If such payment
or award is the result of a partial or temporary taking, any payments may be
applied by the Mortgagee upon the payment or payments last payable under the
Note.  Nothing herein contained shall waive the right of the Mortgagee to demand
payment in full of all obligations hereby secured pursuant to Paragraph 19
hereof upon de occurrence of such taking.
 
8.   Mortgagor shall preserve and maintain the Mortgaged Property in good
conditions and repair.  Mortgagor shall not remove, demolish, materially after
or change the use of any building, structure or other improvement presently or
hereafter on the Land without the prior written consent of Mortgagee.  Mortgagor
shall not permit, commit or suffer any waste, impairment or deterioration of the
Mortgaged Property or of any part thereof, and will not take any action which
will increase the risk of fire or other hazard to the Mortgaged Property or to
any part thereof.  Except as otherwise provided in this Mortgage, no material
fixture, personal property or other part of the Mortgaged Property shall be
removed, demolished or altered, without the prior written consent of Mortgagee,
other than items which may become worn out, undesirable or obsolete provided
that they are replaced immediately with similar items of at least equal value
which shall, without further action, become subject to the lien of this
Mortgage.  Mortgagor will promptly repair, restore, replace or rebuild any part
of the Mortgaged Property now or hereafter subject to the lien of this Mortgage
which may be damaged or destroyed by any casualty whatsoever or which may be
affected by any proceeding of the character referred to in Paragraph
7.  Mortgagee may enter upon and inspect the Mortgaged Property at any
reasonable time during the life of this Mortgage.
 
 
4

--------------------------------------------------------------------------------

 


9.   Mortgagor will promptly comply with all present and future laws,
ordinances, rules and regulations of any governmental authority affecting the
Mortgaged Property or any part thereof or its use and occupancy, including,
without limitation, all applicable zoning requirements.


10.  Mortgagor shall not sell, convey, transfer, lease or further encumber any
legal or equitable interest in all or any part of the Mortgaged Property,
without the prior written consent of Mortgagee, and any such sale, conveyance,
transfer, lease or encumbrances made without Mortgagee’s prior written consent
shall be voidable at Mortgagee’s option.  For purposes of this Paragraph, sale
or majority of the stock of Mortgagor (if Mortgagor is a corporation) or of any
corporate partner of Mortgagor (if Mortgagor is a partnership), sale of a
majority of the membership interest (if Mortgagor is a limited liability
company), or any change in the general partners of Mortgagor (if Mortgagor is a
partnership), or a change in the beneficial ownership Mortgagor, or a material
change in the management of Mortgagor, shall be considered a conveyance of the
Mortgaged Property.  If any person should obtain any interest in all or any part
of the Mortgaged Property pursuant to the execution or enforcement of any lien,
security interest or other right, whether superior, equal or subordinate to this
Mortgage or the lien hereof, such event shall be deemed to be a transfer by
Mortgagor.


11.  Mortgagor shall notify Mortgagee promptly of the occurrence of any of the
following:  (a)  fire or other casualty (including flooding) causing damage to
the Mortgaged Property;  (b)  receipt of notice from any governmental authority
relating to the structure, use, or occupancy of the Mortgaged Property;
(c)  receipt of any notice of alleged default from any tenant under any lease of
the Mortgaged Property; (d)  substantial change in the occupancy of the
Mortgaged Property; (e)  receipt of any notice of alleged default from the
holder of any lien or security interest in the Mortgaged Property; or
(f)  commencement of any litigation affecting the Mortgaged Property.


12.  Mortgagor shall pay or reimburse Mortgagee for all costs, charges and
expenses, including reasonable attorney’s fees and disbursements and costs,
incurred or paid by Mortgagee in any threatened, pending or completed action,
proceeding or dispute in which Mortgagee is or might be made a party or appears
as a party plaintiff or party defendant and which affect the Note, this
Mortgagee or any other instrument securing the Note, or the Mortgaged Property
or any part thereof, or the interests of Mortgagor or Mortgagee therein,
including, but not limited to, the foreclosure of this Mortgage, condemnation
involving all or part of the Mortgaged Property or any action to protect the
security hereof, including all appellate proceeding in connection with or
arising out of any of the foregoing.  All costs, charges and expenses so
incurred or paid by Mortgagee shall become due and payable immediately, whether
or not there be notice, demand, or attempt to collect or suit pending.  The
amounts so incurred or paid by Mortgagee, together with interest thereon at the
Default Rate (defined in Paragraph 35 hereof) from the date incurred until paid
by Mortgagor, shall be added to the indebtedness and secured by the lien of this
Mortgage.


13.  If Mortgagor defaults in the payment of any tax, assessment, encumbrance or
other imposition, in its obligation to furnish insurance hereunder or in the
performance or observance of any other covenants, condition or term in this
Mortgage or in any Loan Document, Mortgagee may at its option perform or observe
the same, and all payments made (whether such payments are regular or
accelerated payments) and costs and expense incurred or paid by Mortgagee in
connection therewith shall become due and payable immediately, whether or not
there be notice or demand.  The amounts so incurred or paid by Mortgagee,
together with interest thereon at the Default Rate (defined in Paragraph 35
hereof) from the date incurred until paid by Mortgagor, shall be added to the
indebtedness and secured by the lien of this Mortgage.  Nothing contained herein
shall be construed as requiring Mortgagee to advance or expend Moines for any
purposed mentioned in this Paragraph, or for any other purpose.  Mortgagee is
hereby empowered to enter and to authorize others to enter upon the Mortgaged
Property or any part thereof for the purpose of performing or observing any such
defaulted covenant, condition or terms, without thereby becoming liable to
Mortgagor or any person in possession holding under Mortgagor.
 
 
5

--------------------------------------------------------------------------------

 


14. INTENTIONALLY OMITTED


15.  Mortgagor, within ten (10) days after written request from Mortgagee, shall
furnish a written statement, duly acknowledged, setting forth the unpaid
principal of, and interest accrued on, the Note, and any other unpaid sums
secured hereby, and whether or not any offsets or defenses exist against such
principal and interest or other sums.


16.  In addition to the lien on and security interest in the Realty and
Improvements created hereby, this Mortgage shall, to the extent applicable,
constitute a security agreement with respect to all personal property secured
hereby; and the Mortgagor hereby agrees to execute and deliver on demand and
hereby Irrevocable authorized and appoints the Mortgagee the attorney-in-fact of
the Mortgagor, jointly and severally, to execute in the name of the Mortgagor,
deliver and, if appropriate, to file with the appropriate filing officer or
office such security agreements, financing statements, amendments to financing
statements and comparable instruments as to Mortgagee may require in order to
impose, perfect or more effectively evidence the lien or security interest
hereby created.  In addition to any other rights and remedies provided herein or
by law, the Mortgagee shall be entitled to pursue any and all remedies of a
secured party under the Uniform Commercial Code and other applicable statutes of
the place or places where the Mortgaged Property is located, it being hereby
agreed that then (10) days’ notice as to the time and place of any sale shall be
reasonable.  No inference shall be drawn from the inclusion of any of the
Mortgaged Property in a Financing Statement filed with the Florida Secretary of
State that such property is considered by Mortgagee to be personality as opposed
to realty, Mortgagor hereby agreeing that in the event of uncertainly as to
whether any portion of the Mortgaged Property is personality or Realty, the
presumption shall be that such item is Realty.


17.  At any time and from time to time, upon Mortgagee’s request, Mortgagor
shall make, execute and deliver or cause to be made, executed and delivered to
Mortgagee such mortgages, instruments, certificates and documents and, where
appropriate, shall cause to be recorded or filed and from time to time
thereafter to be re-recorded or refiled at such time and in such offices and
places as shall be deemed desirable in order to effectuate, complete, enlarge or
perfect, or to continue and preserve the obligations of Mortgagor or Maker under
the Note and this Mortgage, and the lien of this Mortgage as a first and prior
lien upon all of the Mortgaged Property, whether now owned or hereafter acquired
by Mortgagor.  Upon any failure by Mortgagor to do so, Mortgagee may make,
execute, record, file, re-record or refile any and all such mortgages,
instruments, certificates and documents for and in the name of Mortgagor, and
Mortgagor hereby irrevocably appoints Mortgagee the agent and attorney-in-fact
of Mortgagor to do so.


18.  This Mortgage constitutes an absolute and present assignment of the Leases
and of the Rents and Profits and shall be fully operative without any further
action on the part of either party.  Mortgagee shall be entitled, at its option,
upon the occurrence of a default hereunder, to all Rents and Profits; provided,
however, that so long as no default has occurred hereunder, the Mortgagor is
hereby given permission to collect, receive, take, use, and enjoy all such Rents
and Profits as these come due and payable, but not in advance thereof.  Upon any
such default hereunder, the permission hereby given to Mortgagor to collect such
Rents and Profits shall terminate and such permission shall not be reinstated
upon a cure of the default without the Mortgagee’s specific consent.  Mortgagee
may exercise the rights herein granted upon notifying the tenants, purchasers or
other obligors (the “Lessees”) in connection with the foregoing of the right of
the Mortgagee to receive such Rents and Profits, and shall instruct such Lessees
to pay the same directly to Mortgagee without any consent from the Mortgagor
being required, a copy of this instrument and a statement by the Mortgagee that
the Mortgage is in default being sufficient notice to such Lessees of
Mortgagee’s rights to collect the same.  Neither the exercise of any right under
this Paragraph 18 by Mortgagee, nor the application of any such Rents and
Profits to the indebtedness and other sums secured hereby, shall cure or waive
any default or notice of default or invalidate any act pursuant hereto, but the
rights herein granted shall be cumulative of all other rights and remedies.
 
 
6

--------------------------------------------------------------------------------

 


Mortgagor covenants and agrees that it shall:  (a)  observe and perform all of
its obligations with respect to the Leases including, without limitation, its
obligations as lessor under any lease, as seller under any purchase and sale
contract and any other obligations which it may have under any other contract or
instrument pursuant to which it is entitled to receive Rents and Profits, and
shall not do or permit to be dome anything to impair Mortgagor’s right to
receive the same;  (b)  enforce or secure the performance of, at its sole costs
and expense, every obligation of all such Lessees to Mortgagor;  (c)  not
collect any of the Rents and Profits herein assigned in advance of the time when
the same become due under the terms thereof;  (d)  not waive or release any
Lessee from his obligation under any Lease or other instrument evidencing same;
and  (e)  not execute any other assignment thereof or alter, modify or change
the terms of any such obligation or cancel, terminate, or accept the surrender
of the same without the prior written consent of the Mortgagee.


Should Mortgagor fail to make any payment or perform any obligation required
pursuant to this Paragraph 18, Mortgagee may elect to make such payment or
perform such obligation, in which event Mortgagor agrees to pay, immediately
upon demand, all sums expended by Mortgagee in making such payment or performing
such obligation, together with interest in an amount equal to the Default Rate
(defined in Paragraph 35 hereof) from the date that such expense is incurred by
the Mortgagee to the date of payment to the Mortgagee.  Any amount so expended
by the Mortgagee, together with interest thereon as herein provided, shall
constitute part of the indebtedness secured hereby.


Notwithstanding the foregoing, the Mortgagee shall not be obligated to perform
or discharge, nor does it hereby undertake to perform or discharge, any
obligation, duty or liability under any Lease, contract or other instrument and
Mortgagor shall and does hereby agree to indemnify Mortgagee for and to hold
Mortgagee harmless of and from any and all liability, loss or damage which it
may or might incur under any of said Leases, contracts, or other instruments by
reason of this assignment, and of and from any claims and demands whatsoever
which may be asserted against it by reason of any alleged obligations or
undertaking on its part to be performed or discharges pursuant to any of the
terms, covenants or agreements contained herein.  Any such liability, loss or
damage, including costs, expenses and reasonable attorneys’ fees incurred in
defending against any such claim, shall constitute part of the indebtedness
secured hereby and Mortgagor shall reimburse Mortgagee therefor immediately upon
demand, together with interest thereon, at the Default Rate (defined in
Paragraph 35 hereof) from the date that such expense is incurred by the
Mortgagee to the date of payment of the Mortgagee.
 
 
7

--------------------------------------------------------------------------------

 


19.  Mortgagee shall have the unconditional right, at its option, to require
payment in full of all indebtedness secured hereby and to declare all such
indebtedness immediately due and payable:  (a)  after default in the payment
when due of any installment of principal and/or of interest under the Note;
or  (b)  after default in the payment of any tax, water rate or assessment for
thirty (30) days after the same becomes due; or  (c)  after default for five (5)
days after notice and demand either in assigning and delivering the policies of
insurance hereinbefore described or referred to or in reimbursing the Mortgagee
for premiums paid to obtain such insurance as herein provided; or  (d)  after
default for ten (10) days after request in furnishing a statement of the amount
due on the Mortgage and whether any offsets or defenses exist to the payment of
all indebtedness secured hereby; or  (e)  after default for thirty (30) days
after notice and demand in the payment of any installment of any assessment for
local improvements which may now or hereafter affect the Mortgaged Property and
may be or become payable in installments; or  (f)   after default for five (5)
days after notice and demand in the repayment of any sum advanced by Mortgagee
to protect the security hereof; or  (g)  upon the actual or threatened waste,
removal or demolition of, or material alteration to or enlargement of, any
building or other improvement on the Mortgaged Property or upon the commencement
of unpermitted construction of any new building(s) on any part of the Mortgaged
Property; or  (h)  upon default in keeping in force the insurance required by
Paragraph 5 above; or  (i)  upon the entry by any court of last resort of a
decision that an undertaking by Mortgagor as herein provided to pay taxes,
assessments, levies, liabilities, obligations and encumbrances is legally
inoperative or cannot be enforced; or  (j)  after default for thirty (30) days
after notice and demand in the removal of any Federal tax lien on the Mortgaged
Property; or  (k)  after default for thirty (30) days after notice and demand in
the observance or performance of any other covenant(s) or agreement(s) of the
Mortgagor hereunder or of Mortgagor or any Obligor under any of the Loan
Documents; or  (l)  upon the election by the Mortgagee to accelerate the
maturity of said principal sum pursuant to the provisions of any other
instrument which may be held by the Mortgagee as additional security for the
Note; or  (m)  upon the passage of any law changing in any way or respect the
laws now in force for the taxation of mortgages or debts secured thereby for any
purpose, or the manner of collection of any such taxes, so as to affect
adversely this Mortgage or the indebtedness or other sums secured hereby;
or  (n)  after failure to comply within fifteen (15) days with a requirement
or  order or notice of violation of a law or  ordinance issued by  any
political  subdivision or  governmental  department claiming  jurisdiction over
the Mortgaged Property or any operation conducted on the Mortgaged Property, or
in the case of a noncompliance which cannot be cured or complied with within
said period, then upon the failure of Mortgagor to commence to comply with said
orders or notices within said period or thereafter diligently pursue such cure
to completion; or  (o)  immediately upon the filing in any court of competent
jurisdiction  by the United States of America, or any instrumentality thereof,
of any notice of intention to acquire under the power of eminent domain any
estate less than an estate in fee simple in the entire Mortgaged Property, or
upon the recording by the State of Florida, or any instrumentality thereof, of a
notice of taking of any estate less than an estate in fee simple in the entire
Mortgaged Property; or  (p)  upon the issuance of any order by the State of
Florida, or any instrumentality thereof, any administrative board thereof or any
department thereof, declaring unlawful or suspending the current operation of
the Mortgaged Property; or (q)  upon the filing by or against the Mortgagor or
any Obligor of any petition or application for relief, extension, moratorium or
reorganization under any bankruptcy, insolvency or debtor’s relief law or law
whereunder the Mortgagor or any Obligor is making an assignment for the benefit
of creditors, or entering into any arrangement with creditors or become a party
to any receivership proceeding; or (r)  after default by Mortgagor or any
Obligor under the Construction Loan Agreement, if any, hereinafter described;
or  (s)  upon the transfer, lease, sale, pledge, hypothecation, or further
encumbrance of the Mortgaged Property or any portion thereof or of the rents and
profits therefrom; or (t)  upon the commencement of any suit against the
Mortgaged Property upon any other claim or lien (whether superior or inferior to
the lien of this Mortgage); or  (u)  if there be any mortgage superior to this
Mortgage, then upon the failure to pay when due any sums secured by or owing
under said superior mortgage or the failure to abide by any other terms or
provisions of said superior mortgage, or the modification of, or acceptance of
any future or additional advance under, any such superior mortgage;
or  (v)  upon determination by the Mortgagee that any representation, warranty,
or covenants made by Mortgagor or any Obligor or any other person in this
Mortgage or in any other instrument or document executed in connection with this
Mortgage, or in any certificate, agreement, affidavit or statement contemplated
by, or made or delivered pursuant to, or in connection with, any such documents,
is false or materially misleading; or  (w)  if the Mortgagor, or any Obligor
shall fail to pay when due any indebtedness for borrowed money owed by the
Mortgagor or such Obligor, or any interest or premium thereon, whether such
indebtedness shall become due by scheduled maturity, required payment,
acceleration, demand or otherwise; or  (x)  if the Mortgagor or Obligor shall
fail to abide by any term, covenant, or agreement under any agreement or
instrument evidencing, securing or relating to any indebtedness for borrowed
money owing by Mortgagor or such Obligor, if the effect of such failure is to
accelerate, or permit the holder or holders to accelerate, the maturity of such
indebtedness, whether or not such failure be waived by the holder or holders of
such indebtedness; or  (y)  if the Mortgagor shall grant any lien or mortgage on
the Mortgaged Property or any part thereof junior to this Mortgage (or make any
further assignment of the Lease and rentals assigned hereby) without first
obtaining the Mortgagee’s prior written consent; or  (z)  if Mortgagor fails to
provide Mortgagee, prior to April 15 of each year during the term of the Loan, a
copy of financial statements for the Mortgagor and any guarantor of the Loan for
the year ended on the immediately preceding December 31; or (bb) if Mortgagor
fails to provide Mortgagee, prior to September 30 of each year during the term
of the Loan, a copy of the income tax returns for the Mortgagor and any
guarantor of the Loan for the year ended on the immediately preceding December
31.   The occurrence of any of the foregoing events is hereafter referred to as
“Event of Default”.  No consent or waiver express or implied by Mortgagee to or
of any default by Mortgagor hereunder shall be construed as a consent or waiver
to or of any further default of the same or any other term, covenant, condition
or provision hereof, or of or under any other course of conduct or in any other
manner whatsoever except by a writing duly executed by the Mortgagee and then
only to the single occasion to which such writing is addressed.  In order to
accelerate the maturity of the indebtedness secured hereby because of the
failure of the Mortgagor to pay any tax, assessment, premium, charge, liability,
obligation or encumbrance upon the Mortgaged Property as herein provided, it
shall not be necessary or required that the Mortgagee first pay the same.
 
 
8

--------------------------------------------------------------------------------

 
 
20.  Upon the occurrence of an Event of Default, Mortgagee may, either with or
without entry or taking possession as hereinabove provided or otherwise, proceed
by suit or suits at law or in equity or by any other appropriate proceeding or
remedy:  (a) to enforce payment of the Note or the performance of any term
hereof or any other right;  (b)  to foreclose this Mortgage and to sell, as an
entirety or in separate lots or parcels, the Mortgaged Property, under the
judgment or decree of a court of or courts of competent jurisdiction;
and  (c)  to pursue any other remedy available to it.  Mortgagee shall take
action either by such proceedings or by exercise of its powers with respect to
entry or taking possession, or both, as the Mortgagee may determine.  If any of
the proceeds of the loan evidenced by the Note have not been disbursed, upon the
occurrence of an Event of Default, Mortgagee shall have the absolute right to
refuse to disburse any such proceeds.
 
21.  If an Event of Default shall have occurred, Mortgagee, to the extent
permitted by law and without regard to the value or occupancy of the security,
shall be entitled as a matter or right if it so elects to the appointment of a
receiver to enter upon and take possession of the Mortgaged Property and to
collect all rents, revenues, issues, income, products and profits thereof and
apply the same as the court may direct.  The receiver shall have all rights and
powers permitted under the laws of the state where the Land is located and such
other powers as the court making such appointment shall confer.  The expenses,
including receiver’s fees, attorneys’ fees, costs and agent’s compensation
incurred pursuant to the powers herein contained shall be secured by this
Mortgage.  The right to enter and take possession of and to manage and operate
the Mortgaged Property, and to collect the rents, issues and profits thereof,
whether by a receiver or otherwise, shall be cumulative to any other right or
remedy hereunder or afforded by law, and may be exercised concurrently therewith
or independently thereof.  Mortgagee shall be liable to account only for such
rents, issues and profits actually received by Mortgagee whether received
pursuant to this Paragraph or any other provision hereof.  Notwithstanding the
appointment of any receiver or other custodian, Mortgagee shall be entitled as
pledgee to the possession and control of any cash, deposits, or instruments at
the time held by, or payable or deliverable under the terms of this Mortgage to,
Mortgagee.


22.  Mortgagee shall have the power and authority to institute and maintain any
suits and proceedings as Mortgagee may deem advisable:  (a) to prevent any
impairment of the Mortgaged Property by any acts which may be unlawful or any
violation of this Mortgage;  (b)  to preserve or protect its interest in the
Mortgaged Property; and  (c)  to restrain the enforcement of or compliance with
any legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order might impair the security hereunder or be
prejudicial to Mortgagee’s interest.
 
23.  No delay or omission of Mortgagee or of any holder of the Note to exercise
any right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to waive any such
Event of Default or to constitute acquiescence therein.  Every right, power and
remedy given to Mortgagee may be exercised from time to time and as often as may
be deemed expedient by Mortgagee.
 
 
9

--------------------------------------------------------------------------------

 


24.  If Mortgagee:  (a)  grants forbearance or an extension of time for the
payment of any sums secured hereby;  (b)  takes other or additional security for
the payment thereof;  (c)  waives or does not exercise any right granted in the
Note, this Mortgage or any other Loan Document;  (d)  releases any part of the
Mortgaged Property from the lien of this Mortgage or any other instrument
securing the Note;  (e)  consents to the filing of any map, plat or replat of
the Land; or  (f)  consents to the granting of any easement on the Land, no such
act or omission shall release, discharge, modify, change or affect the original
liability under the Note, this Mortgage or otherwise of Mortgagor, or any
subsequent purchaser of the Mortgaged Property or any part thereof or any Maker,
co-signer, endorser, surety or guarantor.  No such act or omission shall
preclude Mortgagee from exercising any right, power or privilege herein granted
or intended to be granted in case of any Event of Default then existing or of
any subsequent Event of Default nor, except as otherwise expressly provided in
an instrument or instruments executed by Mortgagee, shall the lien of this
Mortgage be altered thereby.  In the event of the sale or transfer by operation
of law or otherwise of all or any part of the Mortgaged Property, Mortgagee,
without notice to any person, firm or corporation, is hereby authorized and
empowered to deal with any such vendee or transferee with reference to the
Mortgaged Property or the indebtedness secured hereby, or with reference to any
of the terms or conditions hereof, as fully and to the same extent as it might
deal with the original parties hereto and without in any way releasing or
discharging any of the liabilities or undertakings hereunder.


25.  If Mortgagee shall have proceeded to enforce any right or remedy under this
Mortgage by foreclosure, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely to Mortgagee, then, at the option of Mortgagee, Mortgagor and
Mortgagee shall be restored to their former positions and rights hereunder, and
all rights, powers and remedies of Mortgagee shall continue as if no such
proceeding had occurred or had been taken.


26.  No right, power or remedy conferred upon or reserved to Mortgagee by the
Note, this Mortgage or any other Loan Document is exclusive of any other right,
power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or under the Note or any other Loan Document, or now or
hereafter existing at law, in equity or by statute.


27.  This Mortgage is also given to secure advances, whether such advances are
obligatory or are to be made at the option of the Mortgagee, or otherwise, made
to any Maker, as are made within twenty (20) years from the date hereof, to the
same extent as if such future advances were made on the date of the execution of
this Mortgage.  The total amount of indebtedness that may be so secured may
decrease or increase from time to time, but the total unpaid balance so secured
at one time shall not exceed 300% of the principal amount of the promissory note
of even date herewith as set forth in this Mortgage, plus interest thereon, and
any disbursement made for the payment of taxes, levies or insurance on the
Mortgaged Property, with interest on such disbursements at the Default Rate
(defined in Paragraph 35 hereof).  Advances may be made pursuant to this
provision to an Obligor without the consent of Mortgagor being obtained prior
thereto, Mortgagor hereby agreeing that the Mortgaged Property shall secure any
and all such advances.  All Notices of Limitation of Future Advances provided in
accordance with the provision of §697.04 of the Florida Statutes shall be
provided to the Mortgagee, Attention: Senior Officer Real Estate Department,
CONSILIUM CORPORATE RECOVERY MASTER FUND, LTD, 3101 N. Federal Highway, Suite
502, Fort Lauderdale, FL 33306.
 
 
10

--------------------------------------------------------------------------------

 


28.  If as a part of the inducement to Mortgagee to make the loan evidenced by
the Note, Mortgagor has caused certain other persons, firms or corporations to
enter into certain guaranty agreements with Mortgagee guaranteeing the
obligations of Mortgagor, Mortgagor covenants and agrees that such persons,
firms or corporations shall fully perform, comply with and abide by such
agreements.  It is further understood and agreed by Mortgagor that such
representations and agreements by such other persons, firms and corporations
shall constitute, for the purpose of its obligations hereunder, covenants on
behalf of Mortgagor.


30.  In the event of a conflict between the terms hereof and the Note, or any
other Loan Document, the terms of the document which shall either enlarge the
interest of Mortgagee in the Mortgaged Property, grant to Mortgagee greater
financial security in the Mortgaged Property and/or assure payment of the Note
and all sums secured hereby in full shall control.


31.  Whenever one of the parties hereto is named or referred to herein, the
heirs, successors and assigns of such party shall be include and all covenants
and agreements contained in this Mortgage, by or on behalf of Mortgagor or
Mortgagee, shall bind and inure to the benefit of their respective heirs,
successors and assigns, whether so expressed or not.


32.  Any notice, report, demand or other instrument authorized or required to be
given or furnished under this Mortgage to Mortgagor or Mortgagee shall be deemed
given or furnished when addressed to the party intended to receive the same, at
the address of such party on the first page hereof, and delivered at such
address or deposited in the United Stated mail as first class registered or
certified mail, return receipt requested, postage pre-paid.  Service shall be
deemed complete on the date of actual delivery as shown by the addressee’s
registry or certification receipt or at the expiration of the fifth (5th)
business day after the date of mailing, whichever is earlier in time.  Either
party may change the address to which any such notice, report, demand or other
instrument is to be delivered or mailed, by furnishing written notice in
accordance herewith of such change to the other party, but no such notice of
change shall be effective unless and until received by such other party.


33.  In the event that any of the covenants, agreements, terms or provisions
contained in the Note, this Mortgage or any other Loan Document shall be
invalid, illegal or unenforceable in any respect, the validity of the remaining
covenants, agreements, terms or provisions contained herein and in the Note and
any other Loan Document shall be in no way affected, prejudiced or disturbed
thereby.


34.  Neither this Mortgage nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.  Any agreement hereafter
made by Mortgagor and Mortgagee relating to this Mortgage shall be superior to
the rights of the holder of any intervening lien or encumbrance.


35.  The Default Rate shall be the maximum interest rate per annum permitted by
applicable law at the time of default, or, in the absence of a law limiting the
maximum rate of interest after default, seventeen percent (17%) per annum.


36.  In addition to the obligations described above (as evidenced by the Note or
otherwise), this Mortgage is given to secure any and all obligations from the
Mortgagor or Maker to the mortgagee arising by virtue of any security agreement,
promissory note, guarantee or other agreement between Mortgagor and Mortgagee
and for all obligations of Mortgagor to Mortgagee, contingent or absolute,
direct or indirect, regardless of however or whenever created.
 
 
11

--------------------------------------------------------------------------------

 


37.  Mortgagor (if corporation, partnership, or other business entity)
represents, warrants, covenants and agrees that it is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its creation
and is authorized to do business in the State of Florida, and has all requisite
power and authority (corporate or otherwise) to conduct its business, to own its
properties, and to execute and deliver, and to perform all of its obligations
under this Mortgage, the Note and any other instrument evidencing and/or
securing the indebtedness secured hereby.  The execution, delivery and
performance of this Mortgage, the Note secured hereby, and each and every Loan
Document have been duly authorized by all necessary action (corporate or
otherwise) and do not  (i)  require any consent or approval of its stockholders
(if a corporation) or any other person or entity which has not been
obtained;  (ii)  violate any provisions of any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award having applicability
to the Mortgagor or any other person executing and delivering such instrument,
Note or other document; or  (iii)  result in a breach of, or constitute a
default under, any indenture or loan agreement, mortgage, or any other
agreement, lease or instruments to which Mortgagor or such other person or
entity is a party or by which it or its properties may be bound or
affected.  This Mortgage, the Note and all other document to which Mortgagor or
such other person or entity is a party or by which it or its properties may be
bound or affected.  This Mortgage, the Note and all other documents being
executed in connection herewith constitute the legal, valid and binding
obligations of the Mortgagor, and any other person executing the same, as the
case may be, enforceable against it or them in accordance with their respective
terms.  Mortgagor agrees that until all indebtedness secured hereby is paid in
full and all covenants and agreements of Mortgagor in the Loan Documents are
performed and satisfied, Mortgagor shall at all times maintain in the State of
Florida a registered office and a registered agent for the purpose of receiving
service of process on behalf of Mortgagor, all duly registered with the State of
Florida.


38.  Mortgagee is hereby subrogated to the lien and to the rights of the owner
and holder thereof of each and every mortgage, lien or other encumbrance on the
Mortgaged Property, or any portion thereof, which is paid or satisfied, in whole
or in part, out of the proceeds of the loan secured hereby, and the respective
liens of said mortgage, liens or other encumbrances shall be preserved and shall
pass to and be held by Mortgagee as security for the indebtedness secured hereby
to the same extent as if they had been duly assigned by separate instrument of
assignment and notwithstanding the fact that the same shall be cancelled and
satisfied of record.


39.  That acceptance by the Mortgagee of any payment which is less than full
payment of all amounts due and payable at the time of such payment, even if made
by one other than the Obligor, shall not constitute a waiver of the Mortgagee’s
right to exercise its option to declare the whole of the principal sum then
remaining unpaid, together with all accrued interest thereon, immediately due
and payable without notice or to exercise any other rights of the Mortgagee
except and as  to the extent otherwise provided by law or this Mortgage.


40.  Mortgagor consents to any and all renewals and extensions in the time of
payment of the secured indebtedness, and agrees further that, at any time and
from time to time without notice to any person, the terms of payment provided
for in the Note may be modified or the security described in this Mortgage (or
any other collateral which may be held by Mortgagee) may be released (in whole
or in part) or increased, changed or exchanged by agreement between the
Mortgagee and any owner of the Mortgaged Property affected by this Mortgage
without in anywise affecting the liability of any party to the Note, or any
person liable or to become liable with respect to the secured
indebtedness.  Mortgagor agrees that no sale of the Mortgaged Property, no
forbearance on the part of the Mortgagee and no extensions, whether oral or
writing, of the time for the payment of the whole or any part of the obligations
hereby secured (or secured by any other collateral which may be held by
Mortgagee), or any other indulgence given by Mortgagee, whether with or without
consideration, shall operate to relieve, or, in any manner, affect the original
liability of the Mortgagor or the priority of this Mortgage or to limit,
prejudice or impair any right of the Mortgagee, notice of any such extension,
indulgence and forbearance being hereby waived by Mortgagor (and by any
guarantors, endorsers, or other persons liable or who may become liable for
payment of all or any portion of the indebtedness secured hereby) and all those
claiming by, through and under the Mortgagor.  It is expressly agreed that any
release or releases may be made by the Mortgagee without the consent or approval
of any other person or persons whomsoever.
 
 
12

--------------------------------------------------------------------------------

 


41.  If the Mortgagor shall, with the duly issued prior written consent of
Mortgagee, grant any lien or mortgage on the Mortgaged Property junior to this
Mortgage, such junior lien or mortgage shall be subject to, in addition to all
tenancies now or hereafter affecting the Mortgaged Property, all such renewals
and extensions, modifications, releases, increases, increases in interest rate,
future advances, changes or exchanges to the Note and this Mortgage as Mortgagor
and Mortgagee may agree upon or as may be provided herein, without joinder or
consent of such junior lien or mortgage holder, and without an obligation on
Mortgagee’s part to give notice of any kind thereto.  Notwithstanding the
foregoing, Mortgagor will not suffer or permit any act or omission whereby any
of the Mortgaged Property shall become subject to any attachment, judgment,
lien, charge or other encumbrances whatsoever or whereby any of the security
represented by this Mortgage shall be impaired or threatened.  Mortgagor will
not directly or indirectly do anything or take any action which might prejudice
any of the rights, tittles or interests of Mortgagee in or to any of the
Mortgaged Property an/or impose or create any direct or indirect obligation or
liability on the part of the Mortgagee with respect to any of the Mortgaged
Property.  If any such attachment, judgment, lien, charge or other encumbrance
is filed against the Mortgaged Property, or any portion thereof, Mortgagor shall
cause the same to be immediately discharged or otherwise bonded or transferred
to other security.


42.  The Mortgagee does not intend to violate any applicable usury
laws.  Accordingly, all agreements between Mortgagor and Mortgagee are expressly
limited so that in no contingency or event whatsoever, whether by reason of
advancement of the proceeds hereof, acceleration of maturity of the unpaid
principal balance hereof, or otherwise, shall the amount paid or agreed to be
paid to the Mortgagee for the use, forbearance or detention of the money to be
advanced hereunder (including all interest on the Note, the loan fees payable in
connection herewith, and the aggregate of all other amounts taken, reserved or
charged pursuant to the Note, this Mortgage, or any Loan Document, which, under
applicable laws is or may be deemed to be interest) exceed the maximum rate
allowed by applicable law.  If, from any circumstances whatsoever, fulfillment
of any obligation hereof or of the Note or any Loan Document, at the time
performance of such obligation shall be due, shall cause the effective rate of
interest upon the sums evidenced by the Note or hereby to exceed the maximum
rate of interest allowed by applicable law, then, the obligation to be fulfilled
shall be reduced automatically to the extent necessary to prevent that effective
rate of interest from exceeding the maximum rate allowable under applicable law
and to the extend that the Mortgagee shall receive any sum which would
constitute excessive interest, such sum shall be applied to the reduction of the
unpaid principal balance due hereunder and not to the payment of interest or, if
such excessive interest exceeds the unpaid balance of principal, the excess
shall be refunded to the Mortgagor.  This provision shall control every other
provision of all agreements between the Mortgagor and the Mortgagee.  Nothing
herein shall be deemed to limit any rights, powers or privileges which the
Mortgagee may have by reason of its being a national banking association
pursuant to any law of the United States of America or any rule, regulation or
order of any departments or agency thereof and nothing herein shall be deemed to
make unlawful any transaction or conduct by the Mortgagee which is lawful
pursuant to, or which is permitted by, any of the foregoing.
 
 
13

--------------------------------------------------------------------------------

 


43.  Mortgagor represents, warrants and covenants that Mortgagor has not used
Hazardous Materials (as hereinafter defined), on, from, or affecting the
Mortgaged Property in any manner which violates federal, state, or local laws,
ordinances, rules, regulations or policies governing the use, storage,
treatment, transportation, manufacture, refinement, handling, production or
disposal of Hazardous Materials, and to the knowledge of the Mortgagor after
reasonable investigation ,no prior owner of the Mortgaged Property or any
tenant, subtenant, prior tenant or prior subtenant has used Hazardous Materials,
on, from, or affecting the Mortgaged Property, in any manner which violates
federal, state or local laws, ordinances, rules, regulations, or policies
governing the use, storage, treatment, transportation, manufacture, refinement,
handling, production or disposal of Hazardous Materials.  Mortgagor shall keep
or cause the Mortgaged Property to be kept free of Hazardous Materials.  Without
limiting the foregoing, Mortgagor shall not cause or permit the Mortgaged
Property to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce or process Hazardous Materials, except in
compliance with all applicable federal, state and local laws and regulations,
nor shall Mortgagor cause or permit, as a result of any intentional or
unintentional act or omission on the part of Mortgagor or any tenant or
subtenant, a release of Hazardous Materials onto the Mortgaged Property or onto
any other property.  Mortgagor shall comply with and ensure compliance by all
tenants and subtenants with all applicable federal, state and local laws,
ordinances, rules and regulations, whenever and by whomever triggered, and shall
obtain and comply with any and all approvals, registrations or permits required
thereunder.  Mortgagor shall (a) conduct and complete all investigations,
studies, sampling, and testing and all remedial, removal, and other actions
necessary to clean up and remove all Hazardous Materials, on, from, or affecting
the Mortgaged Property (i) in accordance with all applicable federal state, and
local laws, ordinances, rules, regulations, and policies, (ii) to the
satisfaction of the Mortgagee, and (iii) in accordance with the orders and
directions of all federal, state and local governmental authorities, and (b)
defend, indemnity, and hold harmless the Mortgagee and its employees, agents,
officers, and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs, or expenses  of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
related to  (i) the presence, disposal, release, or threatened release of any
Hazardous Materials which are on, from, or affecting the soil, water,
vegetation, building, personal property, persons, animals, or otherwise; (ii)
any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to such Hazardous Materials; (iii) any
lawsuit brought or threatened, settlement reached, or government order relating
to such Hazardous Materials; and/or (iv) any violation of laws, orders,
regulations, requirements, or demand of governmental authorities, or any
policies or requirements of the Mortgagee, which are based upon or in any way
related to such Hazardous Materials, including, without limitation, attorneys
and consultant fees, investigation and laboratory fees, court costs, and
litigation expenses.  In the event this Mortgage is foreclosed, or Mortgagor
tenders a deed in lieu of foreclosure, Mortgagor shall deliver the Mortgaged
Property to the Mortgagee free of any and all Hazardous Materials so that the
condition of the Mortgaged Property shall conform with all applicable federal,
state and local laws, ordinances, rules or regulations affecting the Mortgaged
Property.  For purposes of this Paragraph, “Hazardous Materials” includes,
without limitation, any flammable explosives, radioactive materials, hazardous
materials, hazardous wastes, hazardous or toxic substances, or related materials
defined in the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous
Materials Transportation Act, as amended (42 U.S.C. Sections 1801, et seq.), the
Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sections
2901, et seq.), and in the regulations adopted and publications promulgated
pursuant thereto, or any other federal, state or local environmental laws,
ordinances, rules, or regulations.  The provisions of this Paragraph shall be in
addition to any and all obligations and liabilities Mortgagor may have to the
Mortgagee at common law, and shall survive the transactions contemplated
herein.  Mortgagee in its sole discretion, in the event of any Event of Default
under this Mortgage, may inspect the Property or retain others to inspect the
Mortgaged Property and conduct whatever tests Mortgagee deems necessary to
insure Mortgagor is in compliance with the warranties, covenants and
representations contained in this Paragraph.  In the event Mortgagee ascertains,
with or without an inspection of the Mortgaged Property, that there are any
violations of any warranties or covenants contained in this Paragraph or that
any of Mortgagor’s representations contained herein are inaccurate, then
Mortgagee may foreclosure this Mortgage, although Mortgagee shall be under no
obligation to do so, or Mortgagee may pursue any other remedies provided under
the Loan Documents which Mortgagee is entitled to pursue as a result of a
violation of the warranties and covenants of this Paragraph or as a result of
any inaccurate or false representations contained in this Paragraph.
 
 
14

--------------------------------------------------------------------------------

 


44.  The Mortgagor agrees to act as follows as long as the Property or any part
of it is subject to the First Mortgage:


(a)  The Mortgagor will pay the principal interest and all other sums when due
and payable under the First Mortgage no later than their due dates and will
comply with all of the other terms, covenants, and conditions of the First
Mortgage.


(b)  The Mortgagor will produce for the Mortgagee, on request, receipts or other
evidence of payment satisfactory to the Mortgagee with respect to all sums due
under the First Mortgage.


(c)  The Buyer will not enter into any agreement or arrangement, without the
prior written consent of the Mortgagee, pursuant to which the Mortgagor is
granted any forbearance or indulgence (as to time or amount) in the payment of
any principal, interest, or other sums due under the First Mortgage.


(d)  The Mortgagor will not enter into any agreement or arrangement, without the
prior written consent of the Mortgagee, pursuant to which the Mortgagor receives
any additional amounts or future advances secured by the First Mortgage.


45.  Default Under the First Mortgage.  If there is any default under the First
Mortgage or the note secured by the First Mortgage or in the event Mortgagor
violates any provisions of paragraph 44 above, the Mortgagee may, at its option,
immediately or thereafter, declare this Mortgage in default and the Mortgagee
may exercise all of the remedies set forth in this Mortgage. The Mortgagee, at
their election, and without notice to the Mortgagor, may make any payments the
Mortgagor has failed to make under the First Mortgage.  The Mortgagee is not
obligated to make these payments.  The Mortgagee may add the amount of these
payments to the principal debt secured by this Mortgage.  Any payment by the
Mortgagee does not release the Mortgagor from the Mortgagor’s obligation or
constitutes a waiver of the Mortgagor’s default under this Mortgage.
 
MORTGAGOR AND, BY ITS ACCEPTANCE HEREOF, MORTGAGEE HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS MORTGAGE, AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE MORTGAGEE EXTENDING CREDIT TO MORTGAGOR.


THIS IS A BALLOON MORTGAGE AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL
BALANCE DUE UPON MATURITY IS $6,100,000 ON MAY 9, 2017, TOGETHER WITH ACCRUED
AND CAPITALIZED INTEREST, IF ANY, AND ALL ADVANCEMENTS MADE BY THE MORTGAGEE
UNDER THE TERMS OF THIS MORTGAGE.
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this instrument the day and
year above first written.
 

   
PANACHE DISTILLERY, LLC, a Florida
limited liability company
            /S/ CHARLES T. CASSEL  
By:
/S/ JAMES DALE    Print Name: Charles T. Cassel        Name: James Dale      
Title: Chief Executive Officer   /S/ MICHAEL ROMER         Print Name: Michael
Romer                  

 

    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE )  

 
The foregoing instrument was acknowledged before me this 1st day of April 2014
by James Dale, as sole Manager of PANACHE DISTILLERY, LLC, on behalf of the
Florida Limited Liability Company.  He is personally known to me.
 

 
By:
/S/ IAN GRUTMAN        NOTARY PUBLIC, State of Florida        Print Name: Ian
Grutman       Commission No.: EE 185194     My Commission Expires: June 8, 2016
     

 
 
 16

--------------------------------------------------------------------------------